869 F.2d 1456
Roy LOHR and Larry Randolph, Plaintiffs-Appellees,v.STATE OF FLORIDA DEPARTMENT OF CORRECTIONS, et al., Defendants,Ken Ault, Defendant-Appellant.
No. 87-5122Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
April 14, 1989.

Keith C. Tischler, Parker, Skelding, Costigan, McVoy & Labasky, Tallahassee, Fla., for defendant-appellant.
Evan I. Fetterman and Salvatore Scibetta, Fetterman & Associates, North Palm Beach, Fla., for plaintiffs-appellees.
Appeal from the United States District Court for the Southern District of Florida.
Before HILL, VANCE and CLARK, Circuit Judges.
PER CURIAM:


1
In Lohr and Randolph v. State of Florida, 835 F.2d 1404 (11th Cir.1987), this court affirmed the decision of the trial court denying Ault's request for a new trial and upholding the award of damages as to Randolph.  However, we reserved ruling on the award of damages as to Lohr in order to certify a question to the Florida Supreme Court.  In a separate opinion at 835 F.2d 1402, we certified to the Florida Supreme Court the question of whether, in Florida, a compensatory damages award must underlie a punitive damages award in a case in which the jury has made express findings against a defendant.


2
The Florida Supreme Court has answered the question in the negative, concluding that a jury finding of liability is the equivalent of finding nominal damages, and consequently, the jury may assess punitive damages.  Ault v. Lohr, 538 So.2d 454 (1989).


3
In light of this authoritative interpretation of state law, the judgment of the district court upholding the award of punitive damages as to Lohr is AFFIRMED.